;NW§§W£$MWM Documem 37 Filed 12/10/18 Page 1 of 7

mo ss wiser 10 manion ar ms count
MFERBNCE \\RC\\} SFL"
came umw/swim

Jason Lee Van Dyke

108 Durango Drive

Crossroads, TX 76227

P - (469) 964-5347

F - (972) 421-1830

E - jason@vandykelawtirrn.com

/

 

 

_\/FILED ___ LoDGED
_ RECEIVED ____ copv

DEC 1 0 2018
cLERK u s Dls'szicT couRT

DlS O |ZONA
BY ULW DEPUTY

 

k l

lN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

PHOENIX DIVISION

JAS()N LEE VAN DYKE §
Plaintiff, §

§

v. §
§

THOMAS CHRISTOPHER RETZLAFF §
Defendant. §

Case NO. CV-18-4003-PHX-JJT

PLAINTIFF’S MOTION FOR COURT-ORDERED DISMISSAL

Plaintiff files this motion to dismiss under Rule 4l(a)(2) of the Federal Rules of Civil

Procedure.

I. INTRODUCTION

l. Plaintiff is Jason Lee Van Dyke. Defendant is Thomas Christopher Retzlaff.

2. On or around November 8, 2018, Plaintiff sued Defendant in the Superior Court in

and for Maricopa County, Arizona for an injunction against harassment

3. On information and belief, Defendant received notice of the suit on or around

November 8, 2018.

4. Defendant filed his notice of removal on November 8, 2018.

5. Since that time, Defendant has done nothing but continue to harass Plaintiff and

has made multiple filings in this Court Which seek only to harass Plaintiff.

Page l of 3

 

Case 2:18-cv-O4003-SI\/|B Document 37 Filed 12/10/18 Page 2 of 7

Although Plaintiff has made multiple reports to law enforcement concerning
Defendant, no action has been taken.

II. GROUNDS
Plaintiff wishes to dismiss this case because he has come to be of the opinion that
there is nothing that this or any other court can do, short of locking Defendant
away in prison for the rest of his natural life, that will stop Defendant from
continuing to harass him. Plaintiff does not desire to continue wasting his time, or
this Court's time, participating in litigation against a lunatic. Defendant has already
placed Plaintiff in dire financial straits and Plaintiff lacks the resources to continue
litigating this case.
Pursuant to Rule 4l(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff
hereby notifies this Court that Defendant refuses to stipulate to the dismissal.
Plaintiff has no opinion as to whether this lawsuit should be dismissed with
prejudice or without prejudice to refiling. Plaintiff does not care either way
because he has no desire or intent to continue litigating against Defendant
Defendant has filed a groundless counterclaim in this cause of action for
intentional infliction of emotional distress Plaintiff has already filed a motion to
dismiss that counterclaim under Rule l2(b)(6) of the Federal Rules of Civil
Procedure. Plaintiff asks that this Court dismiss Defendant's counterclaim under
Rule lZ(b)(o) and then dismiss the remainder of the lawsuit as requested in this

motion. Plaintiff also asks this Court to deny Defendant's motion to dismiss under

Page 2 of 3

 

Case 2:18-cv-O4003-SI\/|B Document 37 Filed 12/10/18 Page 3 of 7

the Texas Citizens Participation Act and to grant this motion instead
l(). Defendant will not suffer prejudice due to the dismissal of this lawsuit
ll. Plaintiff does not desire oral argument Oral argument will not assist this Couit in

determining this motion.

III. PRAYER

12. Plaintiff asks that this Honorable Court enter an order dismissing this lawsuit

Res lly submitted,

Jason L. Van Dyke

108 Durango Drive

Crossroads, TX 76227

P - (469) 964-5346

F - (972) 421-1830

Email: jason@vandykelawfirm.com

CERTIFICATE OF CONFERENCE

Plaintiff has attempted to confer with Defendant concerning this motion. Defendant
provided to Plaintiff the response attached hereto as Exhibit "A" and incorporated by

reference herein. Based upon Defendant's response thi ion is presented to the Court
for consideration
/ §

WN L.vAN DYKE

 

CERTIFICATE OF SERVICE

l certify that a true and correct copy of the foregoing was served on Thomas Christopher
Retzlaff, Defendant, at P() Box 46424, Phoenix, AZ 85063 by First Class U.S. Mail on

December 3, 2018 §

JASGN L.VAN DYKE

Page 3 of 3

Case 2:18-cv-O4003-SI\/|B Document 37 Filed 12/10/18 Page 4 of 7

EXHIBIT "A"

Case 2:18-cv-O4003-SI\/|B Document 37 Filed 12/10/18 Page 5 of 7

Jason Van Dyke

From: Tom Retzlaff <retz|aff@texas.net>

Sent: |\/|onday, December 03, 2018 10:50 AM

To: Jeffrey Dorre||; Jason Van Dyke

Cc: Krist`m Brady,' Linda Acevedo;jcouncil_alm.com ; 'Sommer, Wi||iam` ; 'Andy
Campbe|l‘; nathantbernard@gmail.com

Subject: Re: Pending Litigation Invo|ving Thomas Retzlaff

My position is this: Van Dyke can go fuck himself Long and hard. l ain't dismissing shit. lf he wants to quit,
fine by me. l'm winning, so fuck him.

Like the idiots l\/chibney and Morgan and Klein before him, once you put my name on your stupid legal papers
- and especially when you make credible threats to murder me and my family - there is no walking away from
that.

Besides, a lot of people, very important people, very influential people, are counting on me to win this case in
the Fifth Circuit. Why else did all of my dad's media friends come out in support of me so quickly, so publicly,
and unequivocally?

Loyalty is important to me.

And, besides, l’m winning and Van Dyke has absolutely nothing to offer me. If he wants to quit, fine by me. lt
makes sense as there is no upside for him no matter how these cases play out.

He will be in jail soon enough regardless, along with his co-conspirators in trying to get me and my family
SWA Tted.

Tom Retzlaff

 

From: JDorrel|@hanszen|aporte.com
Sent: December 3, 2018 9:31 AM
To: jason@vandyke|awfirm.com

Cc: JDev|in@hanszen|aporte.com; ALaporte@hanszen|aporte.com; cwi|son@hanszenlaporte.com
Subject: Re: Pending Lttigation Involving Thomas Retz|aff

Dear Mr. Van Dyke:
l completely understand l will relay your proposal to our client.
As you know, l\/Ir. Retzlaff has previously indicated he did not want to dismiss his anti-SLAPP motions in either

the TeXas or Arizona case, pursuant to which (if successful) he would be entitled to recover attorney’s fees and
mandatory sanctions from you. However, l will advise if there has been any change in our client’S position.

 

Case 2:18-cv-O4003-SI\/|B Document 37 Filed 12/10/18 Page 6 of 7

Respectfully,

J eff

§et'§rey tug @aarret§

Board Certified»~€ivil ir§ai taw
Te)<as Board of l_egai Speciaii:/:ation
Eauity Partner

jdorrell(}bariszeniaporte.con*: hanszeniaporte.com
p: 713-522~§4££4 t: 713*§24~2580
14201 i\’iemorial Drive, Houston, Texas 77079

On Dec 3, 2018, at lO: l 8 AM, Jason Van Dyke <iason@vandvkelawfirm.com> wrote:

Dear l\/lr. Dorre|l:

l am Willing to stipulate to dismissal of all pending litigation provided that the stipulations of dismissal
finally dispose of all parties and all claims, including counterclaims, and that such stipulations clearly
Waive any further proceedings in those cases (inclucling /-\nti-SLAPP motions). However, you may not file
those on my behalf l reserve the right to review them.

if this is acceptable, | Will agree to Waive briefing in the 5“‘ Circuit case because the issue is moot based
upon What | Will agree to above

l Will not resign from the State Bar of Texas, but l Will pursue no further hostilities against your client in
that case. You already know that the entire process is rigged and that the attorneys for the Commission
for Lawyer Discipline are acting in concert With your client However, when the inevitable happens, l
Want may clay in court With BODA and ultimately the Supreme Court of Te)<as.

<imageOOl.jpg>

From: Jeffrey Dorrel| lmailto:JDorrell@hanszenlaporte.com]

Sent: l\/|onday, December 03, 2018 8:36 Al\/l

To: Jason Van Dyke <iason@vandvl<eiawfirm.com>

Cc: Kristin Brady <l<ristin.bradv@texasbar.com>; Julie Devlin <.lDevlin@hanszenlaporte.com>; Anthony
Laporte <ALaporte@hanszenlaporte.com>; Carl Wilson <cwilson@hanszenlaporte.com>

Subject: Pending Litigation involving Thomas Retz|aff

Counsel:
l join your desire for a cessation of hostilities. Please advise if l have your permission to sign on

your behalf and file stipulations of dismissal and requests to withdraw all of your pending
motions in the following litigation:

(i)

Case 2:18-cv-O4003-SI\/|B Document 37 Filed 12/10/18 Page 7 of 7

No. 4118-CV»00247-ALM; Van Dyke v. Retzlaff; in the U.S. District Court for the Eastern
District of Texas', and

(ii)
No. 2: l 8-CV-04003~JJT; Van Dyke v. Retzlajf; in the U.S. District Court for the District of
Arizona.

Also, please kindly advise if l have your permission to sign on your behalf and file appellee’s
waiver of briefing in No. 18-40710; Van Dyke v. Retzlajf; in the U.S. Court of Appeals for the
Fifth Circuit. Finally, please advise if you intend to resign as a member of the State Bar of Texas
in lieu of continuing to defend the disbarment proceedings against you.

We look forward to your response
Respectfully,
J eff

<image002 .p_ng>

Eettres§ tug §aarre§i
Beard Certifieci»~€i‘~ri§ `i`riai l_.a\»'~,-'
Te><as Board ot legai E§peciaiizar§er;

Ec;u§ty Pa rtn-=ez‘

j§ciorreil§;?nanszeniapz:>rte,<;orn hanszeniaporte.com
p: 7§.3~522~3/4:@<§» r': ?:.3~5211~2§80
14201 i\’iemoriai Drive, Houston, Te)<as 77079

